Exhibit 10.12


Bridge Loan and Financing Agreement


This Bridge Financing Agreement (the “Agreement”) is related to funding provided
by Pope Asset, Ancora Greater China Fund, LP and MMH Group LLC. (collectively,
“Investors”) that will be utilized to complete the pre-reverse merger activities
for Korea Jinduren International Fashion Co. Ltd. (“vLov”), a Chinese company
based at No. 1 Building, West Xiangjiang Road, Shishi City, Fujian Province,
China which designs, manufactures, markets and sells branded contemporary
fashion clothing and accessories to the 15-34 age group (30% of the PRC
Population) through 650 points of sale which are located at retail
and  department stores throughout the PRC. vLov shall proceed through the
process of reverse merger (“RTO”) to be listed as a public company in the United
States and to close a financing at the same time in the minimum amount of
$6,000,000 (the “Financing;” collectively with the RTO, referred to herein as
the “APO”).


A.  Parties to this Agreement:
(1)
Investors will provide a bridge loan of US$550,000 towards covering the costs
for pre-auditing, U.S. auditing, China legal, US legal and other necessary
professional fees for vLov to complete the reverse merger process to obtain
public status in the US.

(2)
The investors and their affiliates, have experience and knowledge in the reverse
merger process.  The Company’s advisors shall manage, the entire process
including but not limited to, auditing, legal, roadshow coordination, etc.
necessary for vLov to become a public company in the U.S.  Investors will
provide, but are not obligated to provide assistance in this process.



B.  Obligations:
(1)
Investors shall provide a bridge Loan of US$550,000 to be held in an
escrow  established by the Company’s US legal firm, Richardson Patel
(“Richardson Patel LLP”) to cover the following:



 
(a)
Engagement and payment through escrow to a Chinese accounting and legal firm, to
perform the required pre-audit and the legal due diligence, setting up the
off-shore structure, etc. for vLov.

 
(b)
Engagement of and payment through escrow to a U.S. auditing firm (“Moore
Stephens”) and Richardson Patel, which are necessary to complete an SEC-approved
audit and the required reverse merger of vLov.

 
(c)
Investors will have the right of first refusal to provide the capital for the
Financing. The specifics of the Financing proposal by the Investors will be
clearly delineated in a separate Letter of Intent or Term Sheet which will be
presented to the Company; provided, however, that the minimum pre-money
valuation for the Financing is US$52.5M (based on  7X 2007 Net Profits of
US$7.5M).

 
(d)
The investors shall provide a public shell company quoted on the OTC Bulletin
Board suitable for the RTO that is acceptable to the vLov.

 
(e)
Any extra payments beyond $550,000 that are deemed necessary to complete the
reverse merger process for vLov, not including any cash component necessary to
acquire the shell, will be negotiated in good faith with vLov directly and
payment for such services being made at the time the RTO/Funding is completed
and as a portion for a use of proceeds.

 
1

--------------------------------------------------------------------------------



 
(2)
The Company’s Financial Advisor/Consultant and the Company (where necessitated)
shall provide the following:

 
(a)
Assisting and managing the process so Investors can complete further due
diligence of vLov.

 
(b)
Engagement with Richardson Patel LLP to set up the escrow account and manage the
payment from the escrow account to various professionals engaged to perform the
necessary services required for the reverse merger.

 
(c)
Coordinating between Investors, consultants and vLov, in addition to investment
bankers (only if necessary), to ensure a smooth completion of the reverse merger
and funding process for vLov.

 
C.  Terms:
Commitment. Within seven (7) business days after all parties execute this
Agreement, Investors, on a prorata basis, shall transfer US$250,000 of the
required $550,000 to an escrow account established by Richardson Patel LLP
specifically for the use of payment to designated service providers and
consultants for vLov, as set forth on Schedule A, attached hereto. Once the
formal agreements between Richardson Patel and Moore Stephens have been
established and provided for review, the Investors will contribute the
additional $300,000 on a prorate basis, by wire no less than five (5) business
days to the escrow account.


(1)
Repayment of Bridge Loan and Entitlement of Pubco shares.  The parties agree
that VLOV shall have no obligation to repay the Bridge Loan prior to October 1,
2009, provided that VLOV shall be obligated to repay the Bridge Loan in full on
or after October 1, 2009 when the initial private (or public) placement is
completed. The Investors shall also receive stock of Pubco (as defined below)
upon the closing of the APO equal to 1.0% of the total shares of common stock
outstanding after the RTO, but before the Financing, on a prorata basis per the
ownership percentages in Schedule A attached hereto.  These shares issued to the
Investors, or its nominees, shall be initially restricted 144 shares.  After the
completion of the Financing, vLov agrees to register these shares in the
registration statement to be filed under the same terms as in the Financing
Agreement. This agreement does not expire until the shares are issued and the
loan of $550,000 is returned to the Investors, at which time all the obligations
from both parties pursuant to this Agreement shall be considered fulfilled.

 
2

--------------------------------------------------------------------------------



 
(2)
Provision of Shell.  The Investors shall provide a qualified merger candidate
that is a US public company quoted on the OTC Bulletin Board (“Pubco”).  The
total consideration paid by vLov for Pubco will be 4.0% of the total outstanding
common shares of Pubco at the time of the RTO (but before the issuance of stock
to investors in the Financing).  No other cash consideration shall be paid by
vLov for Pubco.  For avoidance of doubt, the 4.0% of the total outstanding
common shares of Pubco provided to the Investors shall be proportioned to each
Investor based upon the amount of funds contributed by each Investor to obtain,
acquire, etc. the Pubco divided by total cost of Pubco.  Additionally, each
Investor has the right, but not the obligation, to contribute their prorate
share of the Pubco cost based upon the ownership percentages outlined in
Schedule B.



(3)
Entire contribution.  US$550,000 is the entire contribution obligation of the
Investors, excluding any monies that the investors might pay to acquire the
public shell company. There shall be no additional contribution from, nor refund
to Investors regardless of the actual cost situation.



(4)
Failure. In case the reverse merger process is aborted at any time by the vLov
side after consummating this agreement, vLov shall refund all the costs spent up
to the time of termination back to the Investors and the balance of the monies
in the Escrow will also be forwarded back to the Investors. In addition, any
failure of the reverse merger process directly related to changes in the overall
Chinese law or regulations, the Company agrees to reimburse the investors for
the money spent through that point, including all monies remaining in
escrow.  In both cases, no equity of any kind shall be granted to the Investors
and Investors shall have no obligation of any kind to vLov.



(5)
Put Option. In the event that the Chinese Government (or any agency) proceeds
with an action against or challenges specifically the vLov merger (not including
an overall blanket ruling) that adversely affects this proposed transaction and
vLov cannot cure such governmental action or otherwise address the material
adverse effect to the reasonable satisfaction of the Investors, vLov shall
promptly pay to the Investors, an amount equal to the monies loaned up to that
point, including any monies left in escrow. Additionally, if the auditor or
legal counsel resigned due to a dispute with vLov and another firm can not be
retained due to Company’s shortcomings, Investors would be paid back all money
loaned up to that point.



(6)
Make Whole. To the extent that vLov’s audited 2007 Net Income falls below $7.0
million US, Investors’ equity position (on a pro-rata basis) at the time of the
share exchange will be adjusted proportionately to reflect such shortfall.  The
Investors’ equity interest is to be adjusted upward by the product of the
formula: ($7.0 million/ Audited 2007 Net Income) x current Investor ownership
percentage (1.0%).  For avoidance of doubt, if the Company’s audited 2007 Net
Income was $5 million, the Investment Group’s equity position (1.0%) in the
Pubco referenced above would be increased by 40% to 1.40% on a pro-rata basis.
Additionally, if the audited 2007 net income for vLov were to be less than $3.5
million, the investors would at their option be able to recover all monies
loaned to date, including money in escrow and terminate this bridge agreement.

 
3

--------------------------------------------------------------------------------



 
(7)
Indemnification and Confidentiality. The parties shall provide standard
indemnification and defense for claims arising on the reverse merger and on the
resulting Pubco. All parties agree to abide by the standard confidentiality
terms. No portion of this Agreement, nor any info on vLov, Pubco or any project
related information shall be disclosed to any third party.



(8)
Entire Agreement.  This Agreement, the Promissory Note and the Escrow Agreement
constitutes the entire agreement of the parties on the bridge financing  portion
of the transations contemplated hereby.



(9)
Participation Right. In the event the APO closes, for a period of Twelve (12)
months following the execution of this agreement following the closing of the
APO, vLov agrees to give Investors, and their nominees or affiliates, the right
to participate on any type of debt or equity securities issued or proposed to be
issued by Pubco  (“Future  Securities”) in the same amount as such Investor
invested in the Financing (if any).  The Investors and their nominees or
affiliates, will have the right, but not the obligation, to participate and
invest up to the same about such Investor invested in the Financing (if
any).  This right to participate shall survive any termination of this Agreement
or repayment of the monies invested by the Investors pursuant hereto for the
full 12 month term.



(6)
Execution of Agreement.  The parties may execute this Agreement individually or
in combination, in one or more counterparts, each of which shall be an original
and all of which will constitute one and the same agreement.  The parties hereby
agree that an executed facsimile copy of this Agreement may be transmitted to
either party and be deemed an original for purposes hereof.



(7)
Lock-Up Agreement. Shares owned by senior management, their relatives, and
affiliates will be locked-up until twelve (12) months after the registration
statement associated with this transaction and the RTO is declared effective.



(8)
Governing Law. This agreement will be government under a binding arbitration
agreement with the State of New York, United States of America.

 
4

--------------------------------------------------------------------------------



 
(9)
Additional Actions. vLov and the Investors agree that the closing of the RTO
will have to be concurrent with the closing of the Financing accepted by both
vLov and Investors and or other funding sources. vLov and the Investors also
agree that it will be necessary and appropriate to enter into other documents to
set forth the terms of the various steps of the RTO as contemplated by this
Agreement, including but not limited to, (i) a share exchange agreement with the
public shell; and (ii) a registration rights agreement; and (iii) a securities
purchase agreement, and the parties covenant and agree to negotiate in good
faith such additional agreements to contain terms and provisions customary in
transactions of such nature, and upon agreement in good faith of such terms, to
execute and deliver such additional agreements.  vLov agrees to retain Hayden
Communications International, Inc. to provide Investor Relations and consulting
services for the company under a one year agreement just prior to the completing
of the RTO.



(10)
Signatory. Mr. Qing Qing Wu, Chairman, and as a majority shareholder, has full
authority and board approval to enter into this binding agreement.



Agreed to and approved by:


Pope Asset Management, LLC, Manager of
Pope Investments II LLC


By: /s/ William P. Wells_________________________   June 11, 2008
William P. Wells, Managing Member


Ancora Greater China Fund, LP (Ancora)


By: /s/ John Micklitsch__________________________   June 11, 2008
John Micklitsch, Managing Member


MMH Group, LLC


By: /s/ Matthew Hayden_________________________   June 11, 2008
Matthew Hayden, President


Korea Jinduren International Fashion Co. Ltd. (vLov)


By: /s/ Qing Qing Wu___________________________   June 11, 2008
Qing Qing Wu, Chairman
Jinduren International Fashion Co. Ltd




 
 
5
